[Cite as Redfern v. S. Ohio Correctional Facility, 2010-Ohio-199.]

                                                         Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




JAMES REDFERN

        Plaintiff

        v.

SOUTHERN OHIO CORRECTIONAL FACILITY

        Defendant

             Case No. 2008-08671

Judge Alan C. Travis
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On November 24, 2009, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” No objections were filed.
        {¶ 3} The court determines that there is no error of law or other defect evident
on the face of the magistrate’s decision. Therefore, the court adopts the magistrate’s
decision and recommendation as its own, including findings of fact and conclusions of
law contained therein. Judgment is rendered in favor of defendant. Court costs are
assessed against plaintiff. The clerk shall serve upon all parties notice of this judgment
and its date of entry upon the journal.
Case No. 2008-08671                  -2-                  JUDGMENT ENTRY

                                    _____________________________________
                                    ALAN C. TRAVIS
                                    Judge

cc:


Stephanie D. Pestello-Sharf           James Redfern, #476-478
Assistant Attorney General            Ohio State Penitentiary
150 East Gay Street, 18th Floor       878 Coitsville-Hubbard Road
Columbus, Ohio 43215-3130             Youngstown, Ohio 44505


RCV/cmd
Filed January 7, 2010
To S.C. reporter January 25, 2010